           Case 1:19-cr-00097-DAD-BAM Document 28 Filed 07/20/20 Page 1 of 5




 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN W. ENOS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No: 1:19-cr-00097-DAD-BAM

12                                Plaintiff,            STIPULATION TO CONTINUE JULY 27, 2020
                                                        STATUS CONFERENCE TO SEPTEMBER 28,
13                                                      2020; ORDER

14                          v.
                                                        Ctrm:    8
15
                                                        Hon. Barbara A. McAuliffe
16   DEAN RAY McLAUGHLIN,

17                                Defendant.

18
19

20          This case is set for a status conference on July 27, 2020. On April 17, 2020, this Court issued
21 General Order 617, which suspended all jury trials in the Eastern District of California scheduled to

22 commence before June 15, 2020, and allowed district judges to continue all criminal matters to a date

23 after June 1. This and previous General Orders were entered to address public health concerns related to

24 COVID-19. On May 13, 2020, this Court issued General Order 618, which superseded General Order

25 617 and extended the court’s “judicial emergency for an additional one-year period and suspending the
26 time limits [in criminal cases] of 18 U.S.C. § 3161(c) until May 2, 2021.”

27 ///

28                                                      1
            Case 1:19-cr-00097-DAD-BAM Document 28 Filed 07/20/20 Page 2 of 5




 1           Although the General Orders address the district-wide health concern, the Supreme Court has

 2 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 3 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 4 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 5 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 6 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 7 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 8 or in writing”).
 9           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

11 justice continuances are excludable only if “the judge granted such continuance on the basis of his

12 findings that the ends of justice served by taking such action outweigh the best interest of the public and

13 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

14 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

15 the ends of justice served by the granting of such continuance outweigh the best interests of the public

16 and the defendant in a speedy trial.” Id.

17           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

18 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
19 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

20 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

21 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

22 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

23 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

24 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

25 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.
26 ///

27 ///

28                                                         2
           Case 1:19-cr-00097-DAD-BAM Document 28 Filed 07/20/20 Page 3 of 5




 1          In light of the societal context created by the foregoing, this Court should consider the following

 2 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 3 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 4 for this matter’s next status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

 5 (noting any pretrial continuance must be “specifically limited in time”).

 6                                                STIPULATION

 7          THE PARTIES HEREBY STIPULATE, through their respective attorneys of record, Assistant

 8 United States Attorney Brian W. Enos, counsel for the government, and David A. Torres, counsel for
 9 defendant Dean Ray McLaughlin (“defendant”), that this action’s Monday, July 27, 2020 status

10 conference be continued to Monday, September 28, 2020, at 1:00 p.m. The parties likewise ask the

11 court to endorse this stipulation by way of formal order.

12          The parties base this stipulation on good cause. Specifically,

13          1. The government sent a plea offer in the form of a written plea agreement to the defense. The

14              defense is considering the government’s offer, and the defense has determined that it is in

15              defendant’s best interest to be psychologically examined prior to providing the government

16              with his response. On this end, and although a formal report has not yet been prepared and

17              distributed, defendant met with a psychologist earlier this week.

18          2. Once defendant’s psychological analysis is complete, the parties anticipate being able to

19              determine soon thereafter the extent this matter will need to be set for trial, or alternatively

20              can be resolved through defendant’s change of plea. If defendant accepts the government’s

21              plea offer, the parties agree that he may need up to sixty (60) days from the execution and

22              filing of the plea agreement by which to get his affairs in order prior to entering his change of

23              plea in court and through a Rule 11 colloquy. The parties likewise anticipate that they will

24              be able to advise the court by the continued status conference date (September 28, 2020)

25
26          1
            The parties note that General Order 612 acknowledges that a district judge may make
27 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
28                                                      3
           Case 1:19-cr-00097-DAD-BAM Document 28 Filed 07/20/20 Page 4 of 5




 1             whether a trial date will need to be set. If they are able to reach a resolution prior to this date,

 2             they will notify the court and ask that a change of plea hearing be set.

 3          3. The parties therefore stipulate that the period of time from July 27, 2020, through September

 4             28, 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i)

 5             and (iv) because it results from a continuance granted by the Court at the parties’ request on

 6             the basis of the Court’s finding that the ends of justice served by taking such action outweigh

 7             the best interest of the public and the defendant in a speedy trial.

 8          IT IS SO STIPULATED.

 9

10    Dated: July 17, 2020                                     MCGREGOR W. SCOTT
                                                               United States Attorney
11

12                                                       By: /s/ BRIAN W. ENOS
                                                             BRIAN W. ENOS
13                                                           Assistant United States Attorney
14
                                                            (As authorized 7/17/20)
15
     Dated: July 17, 2020                          By:      /s/ David A. Torres
16                                                          David A. Torres, Esq.
                                                            Attorney for Defendant
17                                                          Dean Ray McLaughlin
18
19

20

21

22

23

24

25
26

27

28                                                         4
           Case 1:19-cr-00097-DAD-BAM Document 28 Filed 07/20/20 Page 5 of 5




 1                                                 ORDER

 2          IT IS ORDERED that the status hearing currently set for July 27, 2020 at 1:00 pm is continued

 3 until September 28, 2020, at 1:00 pm before Magistrate Judge Barbara A. McAuliffe.

 4          IT IS FURTHER ORDERED THAT the period of time from July 27, 2020 through September

 5 28, 2020 is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

 6 because it results from a continuance granted by the Court at the parties’ request on the basis of the

 7 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 8 public and the defendant in a speedy trial.
 9 IT IS SO ORDERED.

10
        Dated:    July 17, 2020                              /s/ Barbara   A. McAuliffe            _
11                                                    UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28                                                       5
